      Case 7:19-cr-02343 Document 20 Filed on 01/27/20 in TXSD Page 1 of 1
                                                                                  United States District Court
                                                                                    Southern District of Texas

                                                                                       ENTERED
                                                                                     January 27, 2020
                          UNITED STATES DISTRICT COURT
                                                                                    David J. Bradley, Clerk
                           SOUTHERN DISTRICT OF TEXAS
                               MCALLEN DIVISION

UNITED STATES OF AMERICA    §
                            §
VS.                         § CRIMINAL ACTION NO. 7:19-CR-2343
                            §
DOMINGO GONZALEZ HERNANDEZ; §
aka HERNANDEZ               §

                                           ORDER

       Came on to be considered Defendant Domingo Gonzalez Hernandez’s Motion To Modify

Conditions of Bond [Doc. No. 18], and the Court having considered the same finds that said

Motion has merit and should be GRANTED.

        IT IS THEREFORE ORDERED, ADJUDGED AND DECREED that the Defendant’s

Motion To Modify Conditions of Bond is granted, and that the Defendant is herein allowed to

travel outside of the Southern District of Texas for employment purposes.


       SO ORDERED this 27th day of January, 2020, at McAllen, Texas.


                                                ___________________________________
                                                Randy Crane
                                                United States District Judge




1/1
